DETAILED ACTION
This Office Action is in response to Amendment filed 11-11-20.  Claims 1-20 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-15-20, 11-20-20, and 11-10-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 18 are rejected under 35 USC 102(a)(1) as being anticipated by Skirpa (hereinafter “Skirpa”, US Patent Publication 2010/0115430 A1).
As per claims 1, 10, 18, Skirpa discloses A method, system, and computer-readable storage device for sharing collected web content, the method comprising: 


Receiving a first user input, from a user account, to add a first subset of web content from a first webpage to a first section of the displayed collection pane (paragraphs [0006, 0015], User indicating a defined first portion of the content of a webpage on a display screen of a display of the user);

Receiving a second user input, from the first user account, to add a second subset of web content from a second webpage to a second section of the displayed collection pane (paragraphs [0019, 0078, 0103], Displaying a second portion of a second webpage on the display);

Saving the first subset of web content in the first section of the collection pane, and the second subset of web content in the second section of the collection pane, as a collection of web content, wherein the first user account has administrative rights associated with the collection of web content (paragraphs [0019, 0064, 0076, 0094], The user saves the portion of the display to their desktop or personal start. Access may be restricted);

Causing the collection of web content to be displayed in the collection pane of the web browser application (paragraphs [0019, 0078, 0094]);



Providing the second user account with access to the collection of web content (paragraphs [0044, 0062, 0077-78, 0094], User defined portion may be shared via email with another user requiring a password to access).  

Allowable Subject Matter
Claims 2-9, 11-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
January 15, 2021



/BARBARA B Anyan/Primary Examiner, Art Unit 2457